DETAILED ACTION

Acknowledgements
The amendment filed on 01/11/2021 is acknowledged.
Claim 24 is cancelled per applicant filing on 01/11/2021.
Claims 1-3, 11-13, 21, 22 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 U.S.C. 101, applicant is of the opinion that the amended claims are not directed to an abstract idea and do not recite organizing human activity because they recite a judicial exception and are directed to a specific improvement to the technical field of electronic transaction and chargeback processing. Examiner respectfully disagrees.
Specifically, the amended claims continue to recite “receiving a first carrier code of a plurality of carrier codes from a delivery carrier, the first carrier code comprising a value representing a delivery carrier entity of the delivery carrier in possession of a purchased item associated with a payment card transaction that was previously approved through the multi-party payment [entities]; in response to receiving the first carrier code, retrieving an authorization message associated with the payment card transaction; generating a first-modified authorization message by modifying the authorization message with the first carrier code; storing the first-modified authorization message; receiving a second carrier code of the plurality of carrier codes from the delivery carrier, the second carrier code comprising a value representing at least one of (i) a delivery time and data and (ii) a delivery status of the purchased item; in response to receiving the second carrier code, retrieving the first-modified authorization message; generating a second-modified authorization message by modifying the first modified authorization message with the second carrier code; storing the second-modified authorization message; receiving at least one disputed charge for the purchased item as part of a chargeback process associated with the payment card transaction, the disputed charge initiated by a cardholder of the payment card transaction; in response to receiving the at least one disputed charge, retrieving the second-modified authorization message; and determining a basis for the at least one disputed charge by analyzing the retrieved second-modified authorization message including delivery data, the delivery data comprising the first and second carrier codes, said determining comprising determining that the at least one disputed charge is friendly fraud…” the claim, as a whole, is directed to chargeback processing, which is a method of organizing human activity and abstract idea. This involves receiving delivery updates from carrier service for purchased product, updating authorization records of purchased product with the delivery updates, receiving a chargeback request for the purchase, reviewing the chargeback request against the delivery updates of the purchased item as friendly fraud or not. These steps describe a process of chargeback processing. This is a commercial or legal interactions, therefore, falls within certain methods of organizing human activity grouping of abstract ideas. Additional elements of the claims such as a host computing device, an electronic payment card processing system, a multi-party payment processing system and network, at least one host computing device, a processor, a memory, a non-transitory computer readable medium, merely use a computer as a tool to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. 
Applicant states that the claims are not directed a chargeback processing because the amended claim 1 recites a host computing device in communication with a payment processing system and network for processing payment card transaction and for clearing and settling authorized payment card transaction and the recitation of this particular computing system is not a method of organizing human activity and clearly grounds the claim in computing technology. 
The language, “processing payment card transaction and for clearing and settling authorized payment card transaction”, further describes a certain methods of organizing human activity grouping and abstract idea of payment processing. The “a host computing device in communication with a payment processing system and network” merely uses a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment and does not provide improvements to the function of a computer, or any other technology or technical field.
Additionally, applicant states “the claimed systems and methods change the conventional chargeback/dispute process by incorporating, into pre-existing authorization messages generated by the legacy payment card processing network, a plurality of carrier codes indicating a delivery carrier entity, delivery time and date, and delivery status. Specifically, the host computing device receives carrier codes from a delivery carrier during the delivery process ( e.g., when the delivery carrier has possession of a purchased item, and upon delivery of the purchased item) and repeatedly retrieves and augments or modifies an existing authorization message with these newly received data elements. Upon later receiving a disputed charge, the host computing device retrieves this modified authorization message for analysis, to determine whether a dispute is indeed appropriate. In constrast, conventional payment card processing networks were required to devote communication and processing resources to a new investigation to acquire these delivery details if a disputed chare was received…this change to the conventional chargeback/dispute process provide technical benefits that improve the speed of these processes and reduce messaging (and, therefore, reduce computational resources devoted to disputes).” Applicant further submits the claimed system and method provide useful and improved tools to modify (and improve) conventional chargeback/dispute systems and processes by citing paragraphs [0018], [0029]-[0032] and [0052]. 
The result of improving the speed of processes and reducing messaging by incorporating a plurality of carrier codes into pre-existing authorization messages and repeatedly retrieving and augmenting or modifying an existing authorization message with delivery updates, does not provide improvements to functions of a computer or a technology. 
The alleged benefits of the technological improvement over existing chargeback/dispute processes may provide streamlining the chargeback/dispute processes, reducing cost and time, increasing efficiencies in chargeback processing in a multi-party payment card processing system, they do not provide improvements to functions of a computer or a technology. The additional elements such as a host computing device, an electronic payment card processing system, a multi-party payment processing system and network, at least one host computing device, a processor, a memory, a non-transitory computer readable medium, merely use a computer as a tool to perform an abstract idea and/or generally link the use of chargeback processing to a particular technology environment or field of use.
Furthermore, applicant submits that the claims recite significantly more than the alleged abstract idea itself because the claims represent much more than simply "apply[ing] a judicial exception using generic computer components". Specifically, it is unconventional to incorporate delivery data into authorization messages by retrieving and modifying previously stored authorization messages with delivery data (e.g., carrier codes representing carrier entity, delivery time/date, and delivery status) for subsequent analysis for friendly fraud. Examiner respectfully disagrees.
With respect to amended languages of the amended features for incorporating delivery data into authorization messages by retrieving and modifying previously stored authorization messages with delivery data (e.g., carrier codes representing carrier entity, delivery time/date, and delivery status) for subsequent analysis for friendly fraud, this is merely subject matter of chargeback processing based on updated delivery data included in the authorization records. 
The additional elements, a host computing device, an electronic payment card processing system, a multi-party payment processing system and network, at least one host computing device, a processor, a memory, a non-transitory computer readable medium, merely use a computer as a tool to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of chargeback processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. 
Applicant’s arguments with respect to the amended claims 1-3, 11-13, 21-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
	
	
	
	


Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 11-13, 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-3, 22 are directed to a system, claims 11-13 are directed to a method and claim 21 is directed to a non-transitory computer readable memory device. 
Claims are is direct to chargeback processing, which is an abstract idea. Specifically, the claims recite “receiving a first carrier code of a plurality of carrier codes from a delivery carrier, the first carrier code comprising a value representing a delivery carrier entity of the delivery carrier in possession of a purchased item associated with a payment card transaction that was previously approved through the multi-party payment [entities]; in response to receiving the first carrier code, retrieving an authorization message associated with the payment card transaction; generating a first-modified authorization message by modifying the authorization message with the first carrier code; storing the first-modified authorization message; receiving a second carrier code of the plurality of carrier codes from the delivery carrier, the second carrier code comprising a value representing at least one of (i) a delivery time and data and (ii) a delivery status of the purchased item; in response to receiving the second carrier code, retrieving the first-modified authorization message; generating a second-modified authorization message by modifying the first modified authorization message with the second carrier code; storing the second-modified authorization message; receiving at least one disputed charge for the purchased item as part of a chargeback process associated with the payment card transaction, the disputed charge initiated by a cardholder of the payment card transaction; in response to receiving the at least one disputed charge, retrieving the second-modified authorization message; and determining a basis for the at least one disputed charge by analyzing the retrieved second-modified authorization message including delivery data, the delivery data comprising the first and second carrier codes, said determining comprising determining that the at least one disputed charge is friendly fraud”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe a commercial or legal interactions of chargeback processing. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a host computing device, an electronic payment card processing system, a multi-party payment processing system and network, at least one host computing device, a processor, a memory, a non-transitory computer readable medium merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, these additional elements perform(s) the steps or functions such as: receiving delivery updates from carrier service for purchased product, updating authorization records of purchased product with the delivery updates, receiving a chargeback request for the purchase, reviewing the chargeback request against the delivery updates of the purchased item as friendly fraud or not. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a host computing device, an electronic payment card processing system, a multi-party payment processing system and network, at least one host computing device, a processor, a memory, a non-transitory computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of chargeback processing. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of chargeback processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims 2-3, 12-13 and 22 further describe the abstract idea of chargeback processing. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, claims 2 and 12 each recites “accepting delivery data….from at least one of a delivery carrier device or a merchant device”. The limitation further describes the abstract idea of performing the steps or functions of chargeback processing and does not improve the functioning of a computer or other technology or technological field. The recited additional elements, a delivery carrier device or a merchant device, merely use a computer as a tool to perform the abstract idea and do not provide improvements to the functioning of a computer or to any other technology or technical field. Therefore, the dependent claims are also not patent eligible.

Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 11-13, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New Matter
Claims 1, 11 and 21 each recites “…the first carrier code comprising a value representing a delivery carrier entity of the delivery carrier in possession of a purchased item associated with a payment card transaction that was previously approved through the multi-party payment processing system” and “…the second carrier code comprising a value representing at least one of (i) a deliver time and date and (ii) a delivery status of the purchased item”. However, the specification does not disclose the limitations, “representing”, comprise. The specification does not disclose how a value of the first carrier code represents a delivery carrier entity of the delivery carrier in possession of a purchased item associated with a payment card transaction that was previously approved through the multi-party payment processing system. Nor does the specification disclose a value of the second carrier code represents at least one of (i) a deliver time and date and (ii) a delivery status of the purchased item. In other words, the algorithms or steps/procedures taken to perform the function, “representing”, must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161.01 I)
Claims 1, 11 and 21 each recites “generating a first-modified authorization message …storing the first-modified authorization message…retrieving the first-modified authorization message…generating a second-modified authorization message storing the second-modified authorization message…” The specification is silent on the limitations. The specification discloses “…step 804,…the authorization message generated from step 802 is modified such as by adding or completing a field in the message to indicate delivery status…” (paragraph 102 of PGPub). The specification does not describe the steps of generating, retrieving and storing of additional messages (e.g. a first-modified authorization message and a second-modified authorization message) in response to receiving the first and second carrier codes.
Claims 2-3 and 22 are also rejected as each depends on claim 1. Claims 12-13 are also rejected as each depends on claim 11.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 12-13, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Antecedent Basis
Claim 1 recites “A host computing device….the at least one host computing device….” There is insufficient antecedent basis for this limitation, “the at least one host computing device”, in the claim.
Claim 3 recites “modifying…with accepted delivery data…in the respective previously approved payment card transaction…”  There is insufficient antecedent basis for this limitation, “accepted delivery data” and “the respective previously approved payment card transaction”, in the claim.
Claim 11 recites “receiving…a first carrier code of the plurality of carrier codes…” There is insufficient antecedent basis for this limitation, “the plurality of carrier codes”, in the claim.
Claim 13 recites “modifying…with accepted delivery data…”  There is insufficient antecedent basis for this limitation, “accepted delivery data”, in the claim.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claims 2-3 and 22 are also rejected as each depends on claim 1. Claims 12-13 are also rejected as each depends on claim 11.  
	

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0379216 (“Wang”)) in view of WHITEHOUSE (US 2013/0198060 (“WHITEHOUSE”)) in further view of Liu et al. (US 2014/0344155 (“Liu”)) in further view of Lee et al. (US 2002/0099649 (“Lee”)) in further view of  Kim et al. (US 2019/0080284 (“Kim”)). 
Regarding claims 1, 11 and 21, Wang teaches a host computing device (Wang: Fig. 1, item 160, Fig. 2; ¶¶16,21) in communication with an electronic payment card processing system, wherein the electronic payment processing system includes a multi-party payment processing system and network that processes payment card transactions and clears and settles authorized payment card transactions (Wang: Fig. 1, item 160; ¶16), the at least one host computing device comprising a processor (Wang: Fig. 2; ¶¶16, 21) in communication with a memory (Wang: Fig. 2; ¶¶16, 21), the memory storing executable instructions that, when executed by the processor, cause the processor to perform the steps of:
receiving [representment evidence] (Wang: ¶¶32, 44)…of a purchased item associated with a payment card transaction that was previously approved through the multi-party payment processing system (Wang: ¶¶32, 44);
…modifying the message with the [representment evidence] (Wang: ¶42);
receiving [representment evidence] (Wang: ¶¶32, 44)…representing at least one of (i) a delivery time and date and (ii) a delivery status of the purchased item (Wang: ¶44) 
…modifying the message with the [representment evidence] (Wang: ¶42);
storing the [representation evidence] (Wang: Fig. 2, items 160/214; ¶28)
receiving at least one disputed charge for the purchased item as part of a chargeback process associated with the payment card transaction, the disputed charge initiated by a cardholder of the payment card transaction (Wang: Fig. 1, items 160/106, Fig. 2, item 160, Fig. 3, step 302; ¶¶17-18, 34);
in response to receiving the at least one disputed charge, retrieving the [representation evidence]; and (Wang: Fig. 1, item 160, Fig. 2, item 160/214, Fig. 3, step 316; ¶¶28, 42)
determining a basis for the at least one disputed charge by analyzing [representment evidence] including delivery data (Wang: Fig. 1, item 160, Fig. 2, item 160; ¶28, (by disclosing the representment evidence 214 can be used to support, or otherwise substantiate, chargeback disputes…)), the delivery data comprising [representation evidence] (Wang: ¶¶28, 44: by disclosing the chargeback processing server 160 can request proof of delivery and/or proof of shipment evidence…shipping data or evidence (e.g, tracking number, tracking information…receive the requested proof of delivery and/or proof of shipment evidence from the remote evidence repository 180)), said determining comprising determining that the at least one disputed charge is [for further review] (Wang: Fig. 3, step 308; ¶¶2, 37-38).
Additionally, for claim 11, Wang teaches:
A method for electronically responding to disputed charges for payment card transactions processed and approved by a multi-party payment processing system, the method implemented in communication with the multi-party payment processing system and on at least one host computing device in communication with the multi-party payment processing system, the at least one host computing device having at least one processor in communication with a memory, the method comprising (Wang: Fig. 1, Fig. 2; ¶¶16, 21)…
Additionally, for claim 21, Wang teaches:
A non-transitory computer readable medium that includes computer executable instructions for electronically responding to disputed charges for payment card transactions processed by a multi-party payment processing system, wherein when executed by at least one processor of at least one host computing device in communication with the multi-party payment processing system, the at least one host computing device including a memory in communication with the at least one processor, the computer executable instructions cause the at least one processor to perform the steps of (Wang: Fig. 1, Fig. 2; ¶¶16, 21, 24)…
Wang teaches obtaining and receiving representment evidence of shipping data from a remote evidence repository such as, for example tracking numbers, tracking information, delivery confirmation information (e.g., proof of delivery evidence) or the like (Wang: ¶32). However, Wang does not explicitly teach a first carrier code of a plurality of carrier codes from a delivery carrier, the first carrier code comprising a value representing a delivery carrier entity of the delivery carrier, a second carrier code of the plurality of carrier codes from the delivery carrier, the second carrier code comprising a value representing at least one of (i) a delivery time and date and (ii) a delivery status of the purchased item;
WHITEHOUSE teaches:
…a first carrier code of a plurality of carrier codes from a delivery carrier (WHITEHOUSE: Fig. 6, ‘USPS TRACKING DATABASE’; Fig. 7B, item 112/112A; Fig. 8, 130 ‘Label/Receipt Number’; ¶¶33-40, TABLE 1, 42, 64-66 (e.g. …first carrier code “tracking number”), the first carrier code comprising a value representing a delivery carrier entity of the delivery carrier in possession of a purchased item (WHITEHOUSE: Fig. 8; Fig. 8, 130 ‘Label/Receipt Number’; ¶¶33-39, 42, 64-66);
…a second carrier code of the plurality of carrier codes from the delivery carrier (WHITEHOUSE: Fig. 6, ‘USPS TRACKING DATABASE’, Fig. 8, 124 ‘Delivered’; ¶¶42, 64-66), the second carrier code comprising a value representing at least one of (i) a delivery time and data and (ii) a delivery status of the purchased item; (WHITEHOUSE: Fig. 8, 124 ‘Delivered’; ¶¶42, 64-66);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for the automatic chargeback management of Wang to incorporate the teachings of delivery data including a first carrier code and a second carrier code available via a USPS postal tracking system and tracking database (WHITEHOUSE: ¶¶33-39, 42, 64-66) of WHITEHOUSE to transfer the delivery information to the USPS Package Tracking System (PTS) computer (WHITEHOUSE: ¶75).
Wang teaches retrieving a message and modifying the message. However, neither Wang nor WHITEHOUSE teaches authorization message. 
Liu (US 2014/0344155) teaches:
In response to receiving [data], retrieving an authorization messages for the previously approved payment card transactions (Liu: Fig. 1, item 108; ¶¶67, 111)
…modifying the retrieved authorization message with [data]…  (Liu: Fig. 1, item 108; ¶67, by disclosing the server computer modifying the authorization request message to include the second risk score...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for the automatic chargeback management of Wang and the USPS Package Tracking of WHITEHOUSE of to incorporate the teachings of capabilities of retrieving authorization message and modifying the authorization message with data (Liu: ¶¶67, 111) Liu to leverage the additional information into their authentication, validation, and verification systems to provide more secure and transaction processes (Liu: ¶2). 
Wang teaches determining whether the at least one disputed charge is for further human review by disclosing that the chargeback processing server 160 determines whether further review of the chargeback is required (Wang: ¶37), and also discloses chargebacks can also occur as a result of friendly fraud (Wang: ¶2). However, neither Wang nor WHITEHOUSE does not explicitly teach determining that the at least one disputed charge is friendly fraud.
However, in the same field of endeavor, Lee teaches:
…analyzing…delivery data, the delivery data comprising the first and second carrier codes, said determining comprising determining that the at least one disputed charge is friendly fraud (Lee: Fig. 2, items 112/108, Fig. 5; ¶¶66,152, TABLE 2, 153-207, TABLE 3 “code 11 ‘inconsistent shipping or billing address”, 299, 333, 347, 349).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for the automatic chargeback management of Wang, the USPS Package Tracking of WHITEHOUSE and the out of band authentication and authorization processing of Liu of to incorporate the teachings of capabilities of predictive modules of a scoring system for fraudulent transactions using delivery data (Lee: ¶¶66, 152-207, 299, 333, 347, 349) Lee to identify fraudulent transactions (Lee: ¶2). 
Wang teaches receiving representment evidence of shipment including proof of delivery and/or proof of shipment evidence, shipping data or evidence (e.g, tracking number, tracking information), augmenting message with representment evidence and storing representment evidence (Wang: Fig. 2, item 160, Fig. 3, step 302; ¶¶14, 28, 44). However, neither Wang, WHITEHOUSE, Liu nor Lee explicitly teaches:
generating a first-modified authorization message by modifying the authorization message with the first carrier code;
storing the first-modified authorization message;
in response to receiving the second carrier code, retrieving the first-modified authorization message;
generating a second-modified authorization message by modifying the first modified authorization message with the second carrier code;
storing the second-modified authorization message;
Kim teaches:
receiving a first carrier [tracking updates] of a plurality of carrier [tracking updates] from a delivery carrier (Kim: Fig. 1, items 102A/106/107/108, Fig. 4, blocks B4/B5/B6, Fig. 6, step 602; ¶¶21, 26, by disclosing the tracking device 107 communicate a tracking update 109 to one or more of the server node 102A-C…)
in response to receiving the first carrier [tracking updates], retrieving an authorization message (Kim: Fig. 6, step 604; ¶106);
generating a first-modified authorization message (Kim: Fig. 4, blocks B4/B5/B6, Fig. 6, steps 606/608; ¶107, by disclosing “as the tracking device 107 and/or other devices send information to the logistics control stack 110, the executable logic 304 may cause datablocks to be appended to the blockchain 113. The data blocks may include information generated according to the executable logic 304…”);
storing the first-modified authorization message (Kim: Fig. 4, blocks B4/B5/B6, Fig. 6, steps 606/608; ¶¶107-108);
receiving a second carrier [tracking updates] of the plurality of [tracking updates] codes from the delivery carrier (Kim: Fig. 1, items 102A/106/107/108, Fig. 4, blocks B4/B5/B6; ¶¶107-108)…
in response to receiving the second carrier code, retrieving the first-modified authorization message (Kim: Fig. 4, blocks B4/B5/B6; ¶107-109);
generating a second-modified authorization message (Kim: Fig. 4, blocks B4/B5/B6; ¶¶107-109)…
storing the second-modified authorization message (Kim: Fig. 4, blocks B4/B5/B6; ¶¶107-109)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for the automatic chargeback management of Wang, the USPS Package Tracking of WHITEHOUSE, the out of band authentication and authorization processing of Liu and the scoring system for fraudulent transactions of Lee to incorporate the teachings of tracking updates for freight management in a distributed ledger (Kim: ¶¶21, 26, 106-109) of Kim to efficiently collect and process information in a timely manner. (Kim: ¶3)
Additionally, note that the limitations, “…the first carrier code comprising a value representing a delivery carrier entity of the delivery carrier in possession of a purchased item associated with a payment card transaction that was previously approved through the multi-party payment processing system” and “…the second carrier code comprising a value representing at least one of (i) a delivery time and date and (ii) a delivery status of the purchased item)”, are non-functional descriptive material. The limitations describe characteristics of a value of the first carrier code and a value of the second carrier code and are non-functional because the claimed device, method and the claimed medium do not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claims 2 and 12, the combination of Wang, WHITEHOUSE, Liu, Lee and Kim teaches claims 1 and 11 as claim 2 being dependent of claim 1, claim 12 being dependent of claim 11. 
WHITEHOUSE teaches:
accepting delivery data for purchased items associated with payment card transaction that were previously approved through the multi-party payment processing system from at least one of a delivery carrier device or a merchant device (Wang: ¶¶42, 64-66, 75). 
Regarding claims 3 and 13, the combination of Wang, WHITEHOUSE, Liu, Lee and Kim teaches claims 2 and 12 as claim 3 being dependent of claim 2, claim 13 being dependent of claim 12. Furthermore,
Wang teaches:
retrieving respective messages (Wang: ¶42)…
modifying the respective retrieved messages with accepted delivery data corresponding to a respective purchased item of the plurality of purchased items in the respective previously approved payment card transaction (Wang: ¶42)
Liu (US 2014/0344155) teaches:
retrieving respective authorization messages for the previously approved payment card transactions (Liu: Fig. 1, item 108; ¶¶67, 111)
modifying the respective retrieved authorization message with [data] corresponding to a respective purchased item of the plurality of purchased items in the respective previously approved payment card transaction  (Liu: Fig. 1, item 108; ¶67: by disclosing the server computer modifying the authorization request message to include the second risk score...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for the automatic chargeback management of Wang, the USPS Package Tracking of WHITEHOUSE, the out of band authentication and authorization processing of Liu, the scoring system for fraudulent transactions of Lee and the distributed ledger technology for freight management of Kim to incorporate the teachings of retrieving and modifying authorization message of Liu to leverage the additional information into their authentication, validation, and verification systems to provide more secure and transaction processes (Liu: ¶2)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, WHITEHOUSE, Liu, Lee and Kim as applied to claim 1 further in view of Ross, K. (US 2002/0016726 (“Ross”)).
Regarding claim 22, the combination of Wang, WHITEHOUSE, Liu, Lee and Kim teaches claim 1. Furthermore,
Wang teaches:
based on said analyzing the second-modified authorization message including the delivery data…accepting chargeback of the at least one dispute charge (Wang: Claim 1). 
However, neither Wang, WHITEHOUSE, Liu, Lee nor Kim teaches:
confirming the purchased item was not delivered to the cardholder; and   
Ross teaches: 
confirming the purchased item was not delivered to the cardholder (¶95)…   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for the automatic chargeback management of Wang, the USPS Package Tracking of WHITEHOUSE, the out of band authentication and authorization processing of Liu, the scoring system for fraudulent transactions of Lee and the distributed ledger technology for freight management of Kim to incorporate the teachings of retrieving and modifying authorization message of Liu to incorporate the teachings of package delivery tracking (Ross: ¶95) of Ross for tracking shipments of packages, linking shipments of packages with a purchased item, and providing customers with easy access to package shipping and tracking information. (Ross: ¶9). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gillen (US 2019/0012637) teaches verifiable parcel distributed ledger shipping and tracking system.
Bournat (US 2002/0103767) teaches  transaction and logistics integration management system (TALISMAN) for secure credit card payment and verified transaction delivery. 
Bebout (US 2019/0213538) teaches dynamically scheduling API-based shipment updates across carriers.
Sriram (US 9,641,342) teaches tracking unitization occurring in a supply chain.
Robinson (US 5,915,022) teaches creating and using an encrypted digital receipt for electronic transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685